Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       23-JUL-2020
                                                       09:21 AM




                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                                MD,
                  Respondent/Petitioner-Appellee,

                                vs.

                                 PR,
                  Petitioner/Respondent-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; FC-DA NO. 18-1-1917)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ayabe, in place of Pollack, J., recused)

         Petitioner’s application for writ of certiorari filed

on June 23, 2020, is hereby rejected.

         DATED:    Honolulu, Hawaii, July 23, 2020.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Bert I. Ayabe